                                  1   Kresta Nora Daly, SBN 199689
                                      Joan Maya Pradhan, SBN 319332
                                  2   BARTH DALY LLP
                                      2810 Fifth Street
                                  3   Davis, California 95618
                                      Telephone: (916) 440-8600
                                  4   Facsimile: (916) 440-9610
                                      Email: kdaly@barth-daly.com
                                  5   Email: jpradhan@barth-daly.com

                                  6   Attorneys for Defendant
                                      Charles Stanley
                                  7

                                  8                                     IN THE UNITED STATES DISTRICT COURT

                                  9                                    FOR THE EASTERN DISTRICT OF CALIFORNIA

                                 10

                                 11   UNITED STATES OF AMERICA,                                     ) Case No. 2:17-CR-00090-JAM
                                                                                                    )
                                 12                       Plaintiff,                                ) STIPULATION AND ORDER TO RE-SET
                                                                                                    ) SENTENCING DATE
B ARTH D ALY LLP




                                 13              v.
             Attorneys At Law
             Davis, California




                                                                                                    )
                                                                                                    )
                                 14   CHARLES STANLEY,                                              )
                                 15                       Defendant.                                )
                                                                                                    )
                                 16

                                 17              Sentencing is currently set for May 28, 2019. Formal objections are due May 14, 2019.
                                 18   Defense counsel anticipates starting a trial in state court on May 15, 20191. Defense counsel requires
                                 19   additional time to confer with her expert and complete the formal objections and sentencing
                                 20   memorandum in this case.
                                 21              Therefore, defense counsel requests sentencing be re-set to July 2, 2019. Any motions for
                                 22   correction of the PSR shall be due no later than June 18, 2019. The government has no objection to
                                 23   these dates.
                                 24              Probation is aware of this request and has no objection.
                                 25

                                 26

                                 27   1
                                          May 15, 2019 is day 7 of 10 for a case that is trailing in Sacramento County. Defense counsel expects to be assigned to

                                 28   a courtroom on either May 15 or 16.
                                      {00028287}
                                      ____________________________________________________________________________________________________________
                                      Stip and Order re Protective Order                 1                                     2:17-CR-00090-JAM
                                  1   Dated: May 10, 2019.           BARTH DALY LLP

                                  2
                                                                             By_/s/ Kresta Nora Daly
                                  3                                             KRESTA NORA DALY

                                  4

                                  5   Dated: May 10, 2019.                   By_/s/ Kresta Nora Daly
                                                                                MATTHEW D. SEGAL
                                  6                                             Assistant United States Attorney

                                  7                                                    ORDER

                                  8            Good cause appearing, the sentencing set for May 28, 2019 is vacated. Sentencing is re-set

                                  9   for July 2, 2019. Any motions for correction of the PSR shall be filed no later than June 18, 2019.

                                 10

                                 11   Dated: 5/13/2019

                                 12
                                                                                    /s/ John A. Mendez____________________
B ARTH D ALY LLP




                                 13                                              HONORABLE JOHN A. MENDEZ
             Attorneys At Law
             Davis, California




                                                                                 UNITED STATES DISTRICT COURT JUDGE
                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                      {00028287}
                                      ____________________________________________________________________________________________________________
                                      Stip and Order re Protective Order                 2                                     2:17-CR-00090-JAM
